 GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCALNO.21553Flooring Contractors and Fuller Paint&Glass Company's ownemployees who are not members of the Respondent.2.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondent shall notify the Regional Director forthe Nineteenth Region in writing whether or not it accepts the Board'sdetermination of this dispute, and whether or not it will refrain fromforcing or requiring G & J Flooring Contractors and Fuller Paint &Glass Company by means proscribed by Section 8(b) (4) (D) to as-sign the disputed work to its members rather than to employeesassigned to that work by G & J Flooring Contractors and FullerPaint & Glass Company who are not members of the Respondent.IT IS Y RTHER ORDERED that the notice of hearing in Case No. 19-CD-37 be, and it hereby is, quashed.MEMBERS RODGERS and JENKINS took no part in the considerationof the above Decision, Determination of Dispute, and Order QuashingNotice of Hearing.General Drivers, Warehousemen and Helpers Local Union No.21, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America; Local 581, United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, AFL-CIO; Local 424, Hod Carriers,Building and Common LaborersUnion of America,AFL-CIO;Local 607, United Brotherhoodof Carpenters and Joiners,AFL-CIOandLeo W. Riney.CasesNos. 14-CC143, 14-CC-144, 14-CC-145, and 14-CC-146.May 4,1960DECISION AND ORDEROn March 1, 1960, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed excep-tions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, and the entire record in this127 NLRB No. 80. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial Examiner.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,General Drivers,Warehousemen and Helpers Local Union No. 21,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, its officers, representatives, agents, successors,and assigns, shall :1.Cease and desist from engaging in, or by any means, includingorders, instructions, directions, requests, appeals, or by any like orrelated acts or conduct, or by permitting any such to remain in ex-istence or effect, inducing or encouraging the employees of MartinConstruction Company,Wallace Smashey Construction Company,Parsons Construction Company, Homer Shetlar Contractor andBuilder, and Mills Modular Construction Company, to engage in, astrike or a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any services,where an object thereof is to force or require Martin ConstructionCompany, Wallace Smashey Construction Company, Parsons Con-struction Company, Homer Shetlar Contractor and Builder, and MillsModular Construction Company, to cease using, selling, handling,transporting, or otherwise dealing in the products of Leo W. Rineyor to cease doing business with Leo W. Riney Company.2.Take the following affirmative action which the Board finds willeffectuata the policies of the Act :(a)Post at its business offices and meeting halls in Hannibal,Missouri, and all other places where notices to its members are cus-tomarily posted, copies of the notice attached to the Intermediate.'The only exception filed by the Respondent is addressed to paragraph 2(b) of theTrial Examiner's recommended order, which directs Respondent to cause a copy of thenotice attached to the report to be published daily during the posting period in a news-paper of general circulation in Hannibal, Missouri.As the scope and range of Respond-ent's unlawful activities are not extensive (cf.The Allheng & Cory Company,121 NLRB315), we find that such publication is not necessary in this case in order to effectuate thepolicies of the Act. In lieu thereof, however, we shall order that Respondent mail signedcopies of the notice to the Regional Director for the Fourteenth Region for posting at thepremises of Martin Construction Company, Wallace Smashey Construction Company,Parsons Construction Company, Homer Shetlar Contractor and Builder, and Mills ModularHomes, Inc., said secondary employers willing.The Trial Examiner also recommendedthat no violation of Section 8(b) (4) (A) of the Act be found with respect to the induce-ment of employees of the Chicago, Burlington and Quincy Railroad by Respondent onthe ground that railroads are not "employers" within the meaning of the Act.AlthoughMembers Rodgers and Jenkins, for the reasons set forth inPaper Makers Importing Co.,Inc. and Hammill & Gillespie, Inc,116 NLRB 267, andAmerican Coal Shipping, Inc.,et al.,124 NLRB 1079, respectively, disagree with this recommendation, they neverthelessadopt itpro formabecause of the absence of exceptions thereto. GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCAL NO. 21 555Report marked "Appendix." 2 Copies of said notice, to be furnishedby the Regional Director for the Fourteenth Region (St. Louis,Missouri), shall, after being duly signed by official representatives ofthe Respondent, be posted immediately upon receipt thereof and main-tained for a period of 60 consecutive days thereafter in places wherenotices to members are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for the Fourteenth Region, St.Louis, Missouri, signed copies of the notice attached to the Intermedi-ate Report marked "Appendix" for posting at the premises of LeoW. Riney Company, Martin Construction Company, Wallace SmasheyConstructionCompany, Parsons Construction Company, HomerShetlar Contractor and Builder, and Mills Modular ConstructionCompany, the said employers willing, in such places where notices totheir employees are customarily posted.(c)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Decision and Order,what steps were taken to comply herewith.2This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT, ON STIPULATED RECORDSTATEMENT OF THE CASEIt having been charged on October 7, 1959, by Leo W. Riney (Charging Party orRiney) that General Drivers, Warehousemen and Helpers Local Union No. 21,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America (Local No. 21 Teamsters); Local 581, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (Plumbers); Local 424, Hod Carriers, Building and CommonLaborers Union of America, AFL-CIO (Laborers); and Local 607, United Brother-hood of Carpenters and Joiners, AFL-CIO (Carpenters), have been engaging in andare engaging in unfair labor practices affecting commerce as set forth and defined inthe National Labor Relations Act, as amended, 61 Stat. 136 (Act), the GeneralCounsel of the National Labor Relations Board (Board), on behalf of the Board, bythe Regional Director for the Fourteenth Region (St. Louis, Missouri) on October 30,1959, issued a complaint and notice of hearing pursuant to Section 10(b) of the Actand Section 102.15 of the Board's Rules and Regulations, Series 7, as amended,alleging that' Local No. 21 Teamsters, Plumbers, Laborers, and Carpenters, hadengaged in and were engaging in unfair labor practices within the meaning of Section8(b)(4)(A) 1 and Section 2(6) and (7) of the Act. Copies of the complaint andnotice of hearing were duly served on the Respondent and the Charging Party.i Section 8(b) reads as follows:It shall be an unfair labor practice for a labor organization or its agents-E4C*sik(4) to engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employment touse,manufacture, process, transport, or otherwise handle or work on any goods,articles, or commodities or to perform any services, where an object thereof is:(A) forcing or requiring any employer or self-employed person to join any laboror employer organization or any employer or other person to cease using, selling, 556DECISIONSOF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices the complaint alleged:Since on or about September 21, 1959, Respondent Teamsters has been:engaged in a dispute with Riney over the terms of a collective bargaining agree-ment covering Riney's employees, and since that date has continuously picketed'the Riney plantIn furtherance of Respondent Teamsters' dispute with Riney as set forthabove, Respondent Teamsters, Respondent Plumbers, Respondent Laborers, andRespondent Carpenters (herein collectively called Respondents) since on orabout September 21, 1959, have ordered, directed, instructed and appealed to theemployees of Martin Construction Company (herein called Martin), WallaceSmashey Construction Company (herein called Smashey), Parsons ConstructionCompany (herein called Parsons), Homer Shetlar Contractor and Builder(herein called Shetlar), Mills Modular Homes, Inc. (herein called Mills), andof other employers, to refuse to perform services for their respective employers.Thereafterbeforean answer was filed,2 and pursuant to Section 10(1) of the Act,the Regional Director for the Fourteenth Region petitioned the United States DistrictCourt for the Eastern District of Missouri, Northern Division praying a temporaryinjunction of all matters set forth as unfair labor practices in the charges filed anddocketed as Cases Nos. 14-CC-143, 144, 145, and 146.The petition came forhearing before the Honorable Randolph H. Weber, United States District Judge, atSt.Louis,Missouri, on November 5, 1959, who on November 12, 1959, granted atemporary injunction prohibiting Local 21 Teamsters from engaging in any of thealleged unfair labor practices as charged pending a final disposition of the same bythe Board.3Following the granting of the temporary injunction, a stipulation (signed by theGeneral Counsel on November 19, 1959, L. W. Riney on November 21, and LocalNo. 21 Teamsters on November 23, 1959), was entered into 4 wherein it was agreedthat "in lieu of a formal hearing" a record specified in the stipulation should besubmitted to a Trial Examiner who should issue an Intermediate Report on suchrecord.The General Counsel and Local No. 21 Teamsters entered into an additionalstipulation to the effect that certain facts not presented before Judge Randolph H.Weber in the hearing for injunctive relief would be considered and treated by theTrial Examiner to whom the instant matter would be referred.5On December 11, 1959, the Regional Director issued an order severing Cases Nos.14-CC-144, 145, and 146 from Case No. 14-CC-143, thus leaving Local No. 21Teamsters as the only party charged with engaging in unfair labor practices in thecomplaint, a new complaint not being issued.On December 15. 1959, the matter was assigned by the Associate Chief TrialExaminer, to Trial Examiner Plost "for purpose of writing an intermediate report " 6The Associate Chief Trial Examiner also set January 15, 1960, as the date for filingof briefs.No briefs have been received.The official transcript of the hearing held November 5, 1959, before the HonorableRandolph H. Weber and furnished to the Trial Examiner in accordance with thestipulation attached hereto as Exhibit No. 1 (referred to therein as B. Exhibit 5), doesnot contain the exhibits (or copies thereof) which were received in the November 5hearing before Judge WeberThe exhibits referred to are identified in the transcriptas:Exhibit No. 2___________Plat (a plat of Riney's premises).Exhibit No. 3(a)(b)(c)__Photographs (photographs of pickets taken byRiney).Exhibit No. 11__________Settlement agreement.Documents purporting to be copies were furnished by the Region with the transcript.They are not certified to by the official reporter, but as obviously they can have nohandling, transporting, or otherwise dealing in the products of any other pro-ducer, processor, or manufacturer, or to cease doing business with any otherperson.O Answer was filed November 9.See Exhibit No. 1, Article II.4A copy of said stipulation is attached hereto as Exhibit No. 1.5A copy of said stipulation, marked "Exhibit No. 2," is attached hereto and made a parthereof.6 On December 15, 1959, the Trial Examiner was on annual leave which endedDecember 23. GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCAL NO. 21 557bearingon theBoard's decisionin theinstantmatter,the Trial Examiner will raiseno issue asto the omission of the officially received copies.The Trial Examiner did not conduct a hearing and except as otherwise indicatedmakes all his findings from the transcript record in the hearing held November 5,1959, before Judge Weber, in which Local No 21 Teamsters called no witnesses andall evidence adduced by the General Counsel at the hearing remains uncontradicted.The record inSalvatore Consenting, Regional Director of the Fourteenth Regionof the National Labor Relations Board, for and on behalf of the National LaborRelationsBoard, Petitioner v. General Drivers, Warehousemen and Helpers LocalUnion No. 21,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America; Local 581. United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO; Local 424, Hod Carriers, Building and Common Laborers Union ofAmerica, AFL-CIO; Local 697, United Brotherhood of Carpenters and Joiners,AFL-CIO, Respondents,United States District Court, Eastern District of Missouri,Northern Division, No. N 59 C 20, opened with a statement by Harold Gruenberg,attorney for Local 424 Laborers, that his client had signed a settlement agreementwith the General Counsel and therefore moved the court todismissthe case as toLocal 424 Laborers.The General Counsel then stated to the court that the Govern-ment would consent to severance but desired the case continued on the court's docketpending compliance.Laborers being in agreement, the court ordered that the caseagainstLocal 424 Laborers be severed and "passed for compliance with the settlementagreement."The attorney for Local 607 Carpenters (William B. Spaun), next informed thecourt that a similar agreement to that entered into by Local 424 Laborers wouldbe entered into by Local 607 Carpenters and the General Counsel and therefore hemoved a similar ruling.The General Counsel being in agreement the court grantedseverance as to Local 607 Carpenters and passed the case for compliance.The General Counsel and Norman W. Armbruster, attorney for Local 581Plumbers, nextjoined ina request for severance as to Local 581 Plumbers for thereason that a settlement agreement was agreed upon.The court granted severanceas to Local 581 and passed the case for compliance.This left only the case against Local No. 21 Teamsters before the court.Local No. 21 Teamsters was represented by Norman W. Armbruster. The Gen-eral Counsel was represented by James T. Youngblood and D. Tyner Brown.The Trial Examiner has not been informed who represents the parties in theinstant matter, but assumes that the same individuals continue.Upon the stipulated record as reflected in Exhibit No. 1, the Trial Examiner makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYThe complaint alleges, and the answer admits:At all times material herein Leo W. Riney has been engaging in the business ofmanufacturing and selling ready-mix concrete, concrete blocks, and other buildingmaterials, and has its principal office and place of business at 323 Maple Avenue,Hannibal, Missouri.During the calendar year 1958, Riney sold goods and servicesvalued in excess of $50,000 to enterprises who annually ship goods and materialsand perform services valued in excess of $50,000 directly outside the State in whichthe enterprise is located.II.THE RESPONDENTThe Respondent General Drivers, Warehousemen and Helpers Local Union No.21, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESAs hereinbefore found none of the testimony was contradicted.On August 24, 1959, Local No. 21 Teamsters was certified by the Board as col-lective-bargaining representative of certain of Riney's employees.On October 14, 1959, Local No. 21 Teamsters filed a charge with the FourteenthRegional Office of the Board alleging that Riney had refused to bargain in goodfaithwith Local No. 21 Teamsters in violation of Section 8(a)(1) and (5) ofthe Act.On October 27 the Regional Director for the Fourteenth Region formally refusedto issue a complaint on the aforesaid charges. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 5 Local No. 21 Teamsters requested review of the refusal by theGeneral Counsel in Washington, said request being made a part hereof as ExhibitNo. 3?On September 21, 1959, Local No. 21 Teamsters struck Riney and picketed theRiney plant in Hannibal, Missouri.Allentrancesto the plant including the sidingentrance of the Chicago,Burlingtonand Quincy Railroad spur track into Riney'spremises.The record under consideration discloses that prior to the order granting tem-porary injunction,issuedby Judge Weber, the Railroad cut service to Riney toonce each 3 days and that the Railroad's regular crew would not cross the picketline of Local 21 Teamsters, but left the engine which was taken over by railroadofficials who performed the necessary services.8The complaint as issued and dated October 30, 1959, alleges that:Respondent Teamsters has since on or about September 21, 1959, picketed theChicago, Burlington and Quincy Railroad at points removed from the Rineyplant.This conduct was included in the alleged violations of Section 8(b) (4) (A) of theAct.Itwas not until January 8, 1960, that the Board inLumber & Sawmill WorkersLocal Union 2409, et al. (Great Northern Railway Company),126 NLRB 57, inconformance with the decision of the United States Court of Appeals that a railroadisan "employer" and its employees are "employees" within meaning of the sec-ondary boycott provision of the Act, found that a union violated the Act bypicketing railroad property, since theunionthereby induced employees of therailroad to cease handling the struck employer's freight.However as stated by the Board: "In accepting the court's remand in this case,Chairman Leedom and Members Bean and Fanning, with due respect for the opinionof that court, do not adopt its view that Section 8(b) (4) (A) prior to November 4,1959, included railroads as "employers" within the meaning of that section of theAct."Again quoting from the Board's opinion: "Since that date, however, theLabor-Management Reporting and Disclosure Act of 1959 has amended Section8(b)(4)(A) to proscribe secondary boycotts directed at railroads and their em-ployees.The issue is, therefore, prospectively without significance."The Trial Examiner will not make any recommendations as to the railroad-picketing aspect of the instant matter as in all propriety he should feel himselfbound by the Board's interpretation of the Act at the time the alleged unfair laborpractice occurred.(a)Homer ShetlarOn September 21, 1959, Riney was furnishing concrete to Contractor HomerShetlar at a construction job in Hannibal, Missouri, known as the "Kroger job."During the morning of September 21, the Kroger job was visited by Luther Burge,business agent of Carpenters; Pete Harris, business agent of Local No. 21 Teamsters;Sam Latta, representative of Plumbers; and McGee, president of Local No. 21Teamsters.Business Agent Harris approached James Todd, a cement mason em-ployed by Homer Shetlar,who at the time was working with cement furnished byRiney for the Kroger job.Harris asked Todd if he was aunionmember, and thensaid that Riney was being picketed.William Matlock, secretary-treasurer of Local 424 Laborers, who was also em-ployed on the Kroger job, told Todd that a picket line had been established atRiney's plant and that "noone was goingto work that day, that they had quit."Thereafter all the laborers on the Kroger job left the job saying "they were sickand going home." 9Matlock also approached Charles Drummond,a cement masonemployed byShetlar on the Kroger job, and told Drummond that he "would be in trouble" andcould be fined for working on the job.Drummond argued that the Kroger job wasnot picketedand unlessitwas picketed his local union would require that he workthe cement already delivered.Drummond worked untilnoon.1eWilliam Matlock testified that: He is secretary-treasurer of Local 424, Laborers;on September 21 he was employed by Shetlar on the Kroger job; before work beganWhitehead, the business representative of Local 424 Laborers, came to the Kroger7 ExhibitNo. 3, made a part hereof.See, also, Exhibit No. 2.8 Testimony of L. W Riney.9 Testimony of James P. Todd.10 Testimony of CharlesDrummond. GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCAL NO. 21 559job; he spoke to Whitehead and asked if it were "all right for us to work."Hetestified:Q. And what did he say?A. He says well, you can be sick or go home. I'm not telling you to workand I'm not telling you not to work.Q. Did you go homeA. Yes, sir.We all went home that day.Matlock further testified:Q. Did you all agree to walk off?A. Yes, sir.(b)Mills Modular Homes, Inc.James P. Todd, whose testimony is referred to above in connection with theKroger job, further testified that. After leaving the Kroger job as herein foundhe went to a job known as the Dr. Walter Scheid Building which was being re-modeled by Mills Modular, to work as a cement finisher; a load of concrete camefrom Riney; Sam Latta, the business representative, also arrived 11 on the sceneand spoke to him asking "if my business agent knew about the strike", he toldLatta he had no business agent; Latta "mentioned" that Todd should not pourRiney's cement, and thereupon he (Todd) "left the job."Joseph Vuch, foreman for Mills Modular on the Dr. Walter Scheid Building,testified that: Todd and Russell Hawkins had been hired to work on the concrete;after Latta came on the job and spoke to both men Hawkins left together with Todd;before he left, Hawkins "just walked up to me and he said lie was sick and he hadto leave."(c)Martin Construction CompanyEarl Chandler testified that: He is a trustee of Local 424 Laborers; on September21, 1959, he was employed by Martin Construction Company on a construction jobbeing performed for Bell Telephone Company in Hannibal, Missouri, by MartinConstruction;Whitehead, the business representative of Local 424 Laborers, cameto the Bell Telephone job that morning and told him "that they poured concrete atKroger's and they got sick that morningHe couldn't tell me what to do."Therecord discloses that prior to September 21, Riney was furnishing the concrete forthe Bell Telephone job.Chandler further testified that on October 5 he heard Sam Latta, representative ofthe Plumbers, tell a group of "different crafts" employed on the Bell Telephone job"that if Riney material came on the job that his men would leave."Also on September 21 Laborers Business Agent Whitehead, a member of Local424, asked a Laborers member, who was employed as a truckdriver byMartinConstruction Company on a job in Hannibal known as the Goodrich job, if theMartin employee "knew they were on strike down at Riney's" and upon receivingan affirmative answer said to the employee "you know we can't use any of theirmaterial," upon which Whitehead was asked what the Martin employees "were sup-posed to do if they brought Riney materials on the job."Whitehead answered "theboys would have to get sick and go home." 12(d)Wallace Smashey Construction CompanyJack Coulter, a member of Local 607 Carpenters, testified that on September 22,1959, he was employed as a carpenter by Wallace Smashey Construction Companyon a job at the Hannibal Junior High School; that Luther Burge, the business agentfor Local 607 Carpenters, came to the job while concrete was being poured andspoke to him at his work.13 Coulter testified:n There is testimony that Latta arrived before unloading of the Riney truck started.12 Testimony of Joseph Campbell.23 After speaking to Coulter, Business Agent Burge spoke to Wallace Smashey, owner ofthe Smashey Construction Company, who was present, pointing out that Riney's truckhad crossed the picket line.According to Smashey's testimony :Q.Did you ask him anything about what difference it had made if the man hadcrossed the picket line?A. Yes, I did. I asked him what was that our affair if they had crossed thepicket line and he said well, they had an agreement to work together trying to helpthe Teamsters on that particular project.Of course the business agent was not exerting illegal pressure on employees by his con-versation with Employer Smashey but considering all the circumstances herein the Trial0 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe just walked up to me and told me that-we wasn't supposed to-we wasn'tgoing to handle Riney concrete and for me to just tell my boss I had a headacheand go on home.Q. Did you ask him why?A. I walked a little ways and asked him and he said we are going along withthe Teamsters they are on strike down there, sympathy more or less.Q. Did you subsequently repeat that conversation to Mr. Smashey?A. Yes, sir.Q.What did he tell-what did you tell Mr. Smashey?A. I just told him I was going home.Business Agent Whitehead of the Laborers also visited Smashey's Hannibal JuniorHigh School job where he spoke to Wellington Robert Burford, the president ofLocal 424 Laborers, who was working on the Smashey job as an employee of Riney.Whitehead's visit coincided with that of Burge.After the carpenters had spokenwith Burge they left their work and according to Burford he then asked Whitehead,"What am I supposed to do? Get sick and go home?"Whitehead answered, "Ican't tell you what to do "Burford then told Smashey he would help finish the load already there, and wouldwork on no more of Riney's concrete.14(e)Parsons Construction CompanyGeorge Carstarphen testified that he was working as a carpenter for ParsonsConstruction Company on a culvert job on September 21, 1959; Sam Latta, businessagent of the Plumbers, and Pete Hams, business agent for Local 21 Teamsters, cameto the job.Latta asked Carstarphen if he knew Riney had been picketed and askedifwe were pouring Riney's cement.Carstarphen answered that they were pouringRiney's cement, and further testified:Q. You don't recall him saying anything more?A.Well, I think he did say, now George, I just wanted to tell you this picketline was down there.He said I am not your business agent, I can't advise youwhat to do one way or another. I just want to tell you that there is a picketthere.Q. Did you leave the project?A. Yes.CONCLUSIONThe record is clear that Plumbers, Laborers, and Carpenters had no dispute withRiney and it is equally clear that Local No. 21 Teamsters, which was engaged in alabor dispute with Riney, enlisted the aid of Plumbers, Laborers, and Carpenters inits behalf.This aid took the form of inducement of their members and other em-ployees of employers other than Riney who were doing business with Riney, torefuse to perform services for their respective employers and engage in concertedrefusals to do so in order to require their respective employers to cease doing businesswith Riney and thus further the cause of Local No. 21 Teamsters. The employersaffected were Martin, Smashey, Parsons, Shetlar, and Mills Modular.There can beno doubt that all the unlawful conduct was chargeable to Local No. 21 Teamsters,both by reason of the acts in its behalf as well as its own acts, all as herein found.The said conduct as found herein is violative of the Act, more particularly Section8(b) (4) (A) thereof.Concluding FindingUpon the entire record considered as a whole, the Trial Examiner finds that inorder to support its dispute with Riney, the Respondent, Local No. 21 Teamsters,ordered, directed, induced, and instructed the employees of Martin, Smashey, Parsons,Shetlar, and Mills Modular with whom it had no dispute to engage in a strike orconcerted refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on goods, materials, articles, or commoditiesor to perform services.An object of the Respondent's conduct has been and is toforce or require said employers to cease doing business with Riney.The TrialExaminer finds that by such conduct the Respondent has engaged in unfair laborpractices within the meaning of Section 8(b) (4) (A) of the Act.4Examiner reports It without further comment on finding other than that the testimonyiswholly undenied.14 Testimony of Wauace Smashey. GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCAL NO. 21 561IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth above, occurring in connection withthe operations of the Charging Party (Riney), have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and such of themas have been found to constitute unfair labor practices, tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8(b)(4)(A) of the Act,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActUpon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent, General Drivers, Warehousemen and Helpers Local UnionNo. 21, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within the meaning of Section 2(5) ofthe Act.2.The Charging Party, Leo W. Riney, is engaged in activities affecting commercewithin the meaning of the Act.3.By means of orders, directions, instructions, requests, appeals, and by like orrelated acts or conduct, by its representatives and by the conduct of Local 581, UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, AFL-CIO; Local 424, Hod Carriers, Buildingand Common Laborers Union of America, AFL-CIO; and Local 607, UnitedBrotherhood of Carpenters and Jo,ners, AFL-CIO, all as herein found to have beenacting on behalf of the Respondent (Local No. 21 Teamsters), in connection withthe employees of Martin Construction Company, Wallace Smashey ConstructionCompany, Parsons Construction Company, Homer Shetlar Contractor and Builder,and Mills Modular Homes, Inc., caused said employees to refuse to perform servicesfor their respective employers.By inducing or encouraging the employees of saidemployers to engage in a strike or concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle or work on goodsor to perform any services where an object thereof is to force or require their respec-tive employers to cease doing business with Leo W. Riney, the Respondent hasengaged in and is engaging in conduct violative of Section 8(b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]EXHIBIT NO. 1STIPULATION 1IT IS HEREBYSTIPULATEDand agreed by and between Counsel for the GeneralCounsel,General Drivers,Warehousemen and Helpers Local Union No. 21, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein referred to as Teamsters)and L.W. Riney(herein referred to asChargingParty),that in lieu of a formal hearing before a Trial Examiner of theNationalLaborRelations Board the record hereinafter specified shall be submittedtoWilliam R. Ringer, ChiefTrialExaminer of the National Labor Relations Board,Washington,D.C. forreferral to a Trial Examiner for the issuance of an Inter-mediate Report and Recommended Order.'i.The record in this case shall consist of this Stipulationand (a) the formal docu-ments (G. C. Exhs. Ia. through lh.) and (b) certain other documents (G. C. Exhs.Cases Nos.14-CC-143, 14-CC-144, 14-CC-145, and 14-CC-146.560940--61-vol. 127-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 through 5), all of which are a part of this proceeding, attached hereto and in-corporated by reference:A. Formal documents:Exhibitla.-Charge in 14-CC-143, filed October 7, 1959 and signed by LeoW. Riney.Exhibit lb.-Affidavit of Service of charge in 14-CC-143 showing mailing dateOctober 7, 1959, with signed registered postal receipt attached.Exhibitlc.-Complaint and Notice of Hearing in 14-CC-143, et al., datedOctober 30, 1959.Exhibit Id.-Affidavit of Service of Complaint and Notice of Hearing, showingmailing date October 30, 1959, with signed registered postalreceipts attachedExhibit Ie.-Order Postponing Hearing Indefinitely.Exhibit lf.-Affidavit of Service of Order postponing hearing indefinitely,showing mailing date November 6, 1959, with signed registeredpostal receipts attached.Exhibit1g.-Answer of Respondent Teamsters, Local 21, in 14-CC-143Exhibit1h.-Order of Severance of Cases Nos. 14-CC-144, 14-CC-145 and14-CC-146.B.Other documents:Exhibit2.-Affidavit of Branham Rendlen dated October 19, 1959.Exhibit3.-Affidavit of H. E. (Pete) Harris dated October 19, 1959Exhibit4.-A separate "Stipulation" of certain facts, signed by Norman Arm-bruster for Teamsters, Local 21, and D. Tyner Brown, Counselfor the General Counsel.Exhibit5.-Transcript of the hearing held November 5, 1959 before JudgeWeber (N 59 C 20), being the 10(1) proceeding.II.On November 12, 1959 Judge Weber, in and for the United States District Court,Eastern District of Missouri, Northern Division, granted a temporary injunctionagainstLocal 21 Teamsters.Ill.The parties hereto waive the taking of testimony or the submission of evidencebefore a Trial Examiner in a formal hearing, and agree that the Trial Examiner towhom this matter may be referred, may issue an Intermediate Report upon the recordherein, which Intermediate Report shall have the same force and effect as if madeafter a full hearing and the presentation of evidence.IV.The parties,in accordance with Rule 102.42 of the Board's Rules and Regulations,Series 8, shall have 35 days from the date of the execution of this Stipulation, orsuch further time as the Chief Trial Examiner shall provide,to file briefs with theChief TrialExaminer,William R. Ringer, National Labor Relations Board, Wash-ington 25, D C.V.It is further stipulated and agreed that this Stipulation embodies the entire agree-ment between the parties and that there is no oral agreement of any kind whichvaries, alters or changes this Stipulation in any respect. If for any reason thisStipulation shall not be signed by all the parties hereto or should fail to be fullyeffective according to its terms,this Stipulation shall be null and void for all pur-poses and shall not be offered or received in evidence in any proceeding.(S)D. Tyner Brown,November 19, 1959.D. TYNER BROWN,(Date)Counsel for the General Counsel.L.W. RINEY,November 21, 1959.By (S) Branham Rendlen,Attorney,(Date)BRANHAM RENDLEN,AttorneyLocAL UNION No. 21,TEAMSTERS,11/23/59.By (S) Norman Armbruster,(Date)NORMAN ARMBRUSTER,Attorney. GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCAL NO. 21 563EXHIBIT NO. 2STIPULATION 1It is hereby stipulated by and between the parties that in addition to other evidencewhich will be presented in this case that there shall also be introduced into evidencethe fact that on the 14th day of October, 1959, Teamsters' Local Union No. 21,Respondent herein, filed an unfair labor practice charge against the L. W. RineyCompany alleging a violation of Section 8(a)(1) and (5) of the Act, charging thatthe L. W. Riney Company, the employer, has refused to bargain collectively ingood faith with Local 21, as the representative of its employees in an appropriatebargaining unit for which said Local No. 21 was certified by the Board on August24, 1959, said charges being filed in Case No. 14-CA-2208, a copy of which isattached hereto and marked Respondent's Exhibit "A"; that on the 27th day ofOctober, 1959, the Regional Director for the Fourteenth Region issued an orderunder which he refused to issue a complaint on said charges, a copy of saidorder being attached hereto and marked Respondent's Exhibit "B"; that on Novem-ber 6th, 1959, Respondent mailed to the General Counsel of the National LaborRelations Board a request for review of said Regional Director's order, a copyof said request for review being attached hereto and marked Respondent'sExhibit "C."(S)NORMAN ARMBRUSTER,Attorney For Local Union No. 21.(S)D. TYNER BROWN,Attorney For L.W. RineyCompany,Charging Party----- --------------------------Attorney For L. W.RineyCompany,Charging Partyi Case No. 14-CC-143EXHIBIT NO. 3CERTIFIED-RETURN RECEIPT REQUESTEDNovember 5,1959.Re: L. W. Riney Company, Inc.Case No. 14-CA-2208GENERAL COUNSELNational Labor Relations BoardWashington 25, D.C.REQUEST FOR REVIEWDEAR Sm: Pursuant to Section 102.19 of the Rules and Regulations of the Na-tional Labor Relations Board, on behalf of the charging party in the above case,Local 21, General Drivers, Warehousemen and Helpers, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, we hereby file this Request for Review of the action of the RegionalDirector, Fourteenth Region, National Labor Relations Board, in refusing to issuea complaint in the above styles matter, such action having been taken on October27th, 1959.The charge filed in this case alleged a refusal on the part of the employer, L. W.Riney Company, Inc., to bargain in good faith with Local 21.Local 21 was certi-fied by the National Labor Relations Board as the bargaining representative ofRiney's employees on August 24, 1959.On September 1, 1959, the union mailedthe employer a proposed agreement for study and consideration and asked him tomeet with them at any time or place it desired.No answer was received to thisletter so on September 8, 1959, the union again wrote the company and proposeda meeting to be held on Friday, September 11, 1959, at the Mark-Twain Hotel inHannibal for the purpose of discussing the proposed collective bargaining agree-ment.At that point the attorney for the company contacted Local 21 and statedthat because of prior commitments he could not meet with them on September 11th 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut a meeting was set for September 15th.While the company did meet withthe union on September 15th and again on September 17th, the meetings amountedto nothing more than complete rejections by the company of the union proposals.The company did agree on a grievance procedure which, of course,ismeaninglesswithout agreement on basic issues in collective bargaining.On those basic issuesof wages, hours and working conditions the company has completely rejected everyproposal put forth by the union without submitting any counter-proposals of anynature.On wages, for instance, Riney's scale is 60¢ below the scale paid by itscompetitors, yet no increase of any kind has been offered.The charging party submits that this action by the company constitutes a refusalto bargain in good faith with the union within the meaning of Section 8(a)(5) ofthe Act and requests that the action of the Regional Director in dismissing thesecharges and refusing to issue a complaint be set aside and that he be directed toissue a complaint in this matter.Respectfully submitted:NWAilrcc:ByWILEY, CRAIG, ARMBRUSTER & WILBURN,------------Attorneys for charging party.L.W. Riney Company323 South MapleHannibal,MissouriBrannan RendlenAttorney at LawRendlen BuildingHannibal,MissouriSalvatore CosentinoDirector, 14th RegionNational LaborRelations Board508 North GrandBoulevardSt. Louis 3, MissouriAPPENDIXNOTICE TO ALL MEMBERS OF GENERAL DRIVERS, WAREHOUSEMEN AND HELPERSLOCAL UNION No 21, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify you that:WE WILL NOT induce or encourage the employees of Martin ConstructionCompany,Wallace Smashey Construction Company, Parsons ConstructionCompany, Homer Shetiar Contractor and Builder, Mills Modular Homes, Inc.,to engage in a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any services, wherean object thereof is to force or require their respective employers to cease doingbusinesswith Leo W. Riney.GENERAL DRIVERS, WAREHOUSEMEN AND HELPERSLOCAL UNION No. 21, INTERNATIONAL BROTHER-HOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By---------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.